Citation Nr: 0622131	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  03-32 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement an initial disability rating in excess of 
10 percent for tinnitus.  


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from April 1961 to March 
1964.

Service connection for tinnitus was granted in a May 2002 
rating decision, effective in January 2001.  The veteran has 
perfected a timely appeal as to the rating assigned to his 
tinnitus.  

This appeal was previously before the Board of Veterans' 
Appeals (Board) in June 2004, when it was remanded to provide 
the veteran with notice and the opportunity to present 
argument as to the issue of whether he was entitled to a 
higher disability rating for tinnitus, based upon an extra-
schedular theory.  Notice was provided in a June 2004 letter.  
No response has been received from the veteran, however.


FINDINGS OF FACT

1.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  

2.  The veteran's service-connected tinnitus does not present 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (1998-2005); Smith v. Nicholson, No. 05-7168, --- 
F.3d. --- , 2006 WL 1667936 (C.A. Fed. June 19, 2006).

2.  A disability rating in excess of 10 percent is not 
warranted for tinnitus on an extra-schedular basis.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has requested an increased evaluation for 
tinnitus, specifically a 10 percent evaluation for each ear.  
The RO denied the veteran's request because under Diagnostic 
Code (DC) 6260 there is no provision for assignment of a 
separate 10 percent evaluation for tinnitus of each ear.  
Following remand from the Board, the RO also considered 
whether an extra-schedular evaluation was warranted on a 
factual basis.


Duties to notify and assist

With regard to the veteran's claim that he deserves a higher 
schedular rating for tinnitus, the Board observes that the 
provisions of the Veterans Claims Assistance Act have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002). 

With regard to the veteran's claim that an extra-schedular 
rating for tinnitus is warranted, the Board finds that the 
veteran has been provided with proper notification and 
assistance in developing his claim.  

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  Review of the 
veteran's claims file shows that the RO advised the veteran 
of the four elements required by Pelegrini II in a letter 
pertinent to his claim for an increased rating on an extra-
schedular basis in June 2004, prior to the initial 
adjudication of the extra-schedular claim in December 2004.  

VA provided the veteran with notice of what type of 
information and evidence was needed to substantiate his claim 
for an extra-schedular disability rating, but did not provide 
him with notice of the type of evidence necessary to 
establish an effective date for such a rating.  Despite the 
inadequate notice provided to the veteran on this element, 
there is no prejudice in proceeding with the issuance of a 
final decision.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Since the preponderance of the evidence is against 
the veteran's claim, any questions as to the appropriate 
effective date to be assigned are moot.  

The RO has provided the veteran with the substance of the 
laws and regulations governing claims for an extra-schedular 
disability rating, as well as the substance of the regulation 
pertaining to the VA's duties to notify and assist in a 
September 2003 Statement of the Case.  

Service, VA, and private medical records have been obtained 
and reviewed.  The veteran has undergone a VA examination 
pertaining to the claim on appeal and all the relevant 
records have been carefully reviewed.  The veteran has been 
provided with the opportunity to submit written argument 
pertinent to the claim.  Thus, the Board concludes that VA 
has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his appeal at this point.  


Schedular rating

Because the veteran has perfected an appeal as to the 
assignment of the initial rating for tinnitus following the 
initial award of service connection for tinnitus, the Board 
is required to evaluate all the evidence of record reflecting 
the period of time between the effective date of the initial 
grant of service connection until the present.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, No. 05-7168, --- F.3d. --- , 2006 WL 
1667936 (C.A. Fed June 19, 2006), the Federal Circuit 
concluded that the CAVC erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and Diagnostic Code 6260, which limits a veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  As the disposition 
of this claim is based on the law, and not the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law, and particular consideration of the evidence 
throughout the time period since the initial grant of service 
connection is unwarranted.  See Fenderson; Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


Extra-schedular rating

As mentioned, a 10 percent rating is the maximum schedular 
evaluation provided in Code 6260.  Upon review of a potential 
extra-schedular disability rating, the RO found no reason for 
referral to the Compensation and Pension Service for 
consideration of an extra-schedular evaluation under 
38 C.F.R. § 3.321(b)(1).  That is, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or interference with employment, to suggest 
that the veteran is not adequately compensated by the regular 
rating schedule.  Review of the medical evidence of record, 
consisting of private medical evidence and the report of a VA 
audiologic examination performed in conjunction with the 
veteran's claim for service connection does not reveal any 
interference with employment or the need for hospitalization 
related to tinnitus.  The preponderance of the evidence is 
thus against the veteran's claim for an extra-schedular 
disability rating for tinnitus.


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.  

An extra-schedular evaluation for tinnitus is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


